Citation Nr: 1721414	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.  His death certificate indicates that he died on May [REDACTED], 2013.  The Appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and August 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for the cause of the Veteran's death, and pursuant to 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service connected disabilities rendered him unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114 (l), 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.350(b), 3.352 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

SMC based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); see also 38 C.F.R. § 3.350 (b). Pursuant to 38 C.F.R. § 3.352 (a) , the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A Veteran need show only one of the specifically enumerated factors identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet.App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See Id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).

The Board finds that SMC for aid and attendance is warranted because the evidence shows that the Veteran was in need of assistance to dress himself and keep himself ordinarily clean and presentable.  The Veteran was service connected for residuals of gunshot wounds which resulted in service connected conditions affecting his abdomen, lumbar spine, right arm, right shoulder, and elbow.  The Veteran, his wife, and the Veteran's granddaughter all submitted correspondence and statements in support of the Veteran's claim for SMC.  The Board has reviewed these and found that they all consistently convey that the Veteran reported significant right arm pain and had great difficulty moving the arm.  As reported, the Veteran's inability to effectively use his right arm meant that the Veteran needed help from his family members to get dressed, to get in and out of his wheelchair, to get out of bed, and to get out of the house, including help in getting to medical appointments.  Additionally, these statements and correspondence report that the Veteran experienced back and abdominal pain which the Veteran found further incapacitated his ability to get out of bed and get around on a daily basis.  There is no question as to the competency of the Veteran and his family to give testimony concerning the Veteran's observable functional limitations, and the Board finds their reports credible.  Layno v. Brown, 6 Vet.App. 465 (1994).  

As noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. §  3.352 (a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Thus, resolving all reasonable doubt in the Appellant's favor the Board finds SMC based on the need for regular aid and attendance is warranted. 


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, special monthly compensation based on the need for aid and attendance of another person is granted.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding the remaining claims, it is necessary to ensure that there is a complete record upon which to decide them so that the Appellant is afforded every possible consideration.

The Appellant has raised two types of claims regarding the Veteran's death: a DIC claim for "failure to treat" and service connection for the cause of death claim.  With respect to the failure to treat claim, Appellant contends that the VA failed to timely diagnose and treat sepsis.  While the service connection claim is that the Veteran's death was related to one or his various service connected disabilities. 

The Veteran's death certificate lists respiratory failure, acute-on-chronic bronchitis with severe mucous plugging and atelectasis, and obesity related hypoventilation syndrome as the cause of death.  Additionally the death certificate lists chronic lymphocytic leukemia, diabetes mellitus type 2, and sepsis secondary to UTI as significant conditions contributing to death but not resulting in the underlying cause of death.  

Unfortunately, at the present time there is insufficient evidence within the file that could inform the Board's decision as to whether any of the Veteran's service connected disabilities were related to the Veteran's cause of death.  There is no medical opinion that addresses any connection between the Veteran's service and his death, and the Board does not have medical expertise on its own that could be used to decide the claim. It is therefore necessary to remand the claim for further development on the issue of service connection and cause of death.  

With respect to the issue of DIC compensation for failure to treat sepsis, the Board also presently does not have evidence that would permit it to decide the claim.  The Veteran's medical records show that he was diagnosed with sepsis while in VA care, and the death certificate indicates that sepsis was a significant condition contributing to death.  However, the only medical opinion within the file specifically on the issue of what impact VA treatment had on the Veteran's sepsis is a July 2016 VA opinion where the examiner opined that there was no "failure to treat."  However, for VA purposes, this is a legal conclusion which is left to an adjudicative body or individual, not a medical expert to decide.  A review of the file shows that the medical professional who provided the July 2016 opinion regrettably was not asked any of the questions that could reasonably allow the Board to decide the issue of "failure to treat" and as such, further development on this issue is also needed.  

The Board notes that based on review of the file, it appears there could be questions regarding whether the RO suitably processed the "failure to treat" claim since the decision and supplemental statement of the case do not list it as a separate issue. Instead both analyze service connection for cause of death and failure to treat as one service connection for cause of death issue with an opinion on failure to treat.  To the extent there could be a question regarding whether proper appellate procedure for the issue of DIC for sepsis has been complied with, the record shows that the Appellant was under the impression that the matter was under appeal and therefore the Board has jurisdiction over it.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

Additionally the Board notes that some of the ordered development deals with leukemia, PTSD, and diabetes; all claims which the Veteran raised but which were not adjudicated by the RO.  See February 2013 VCAA letter.  Since the Veteran raised a claim for service connection of leukemia, diabetes, and PTSD, and his death certificate indicates that leukemia and diabetes were contributing factors in the Veteran's death, the issues of leukemia and diabetes and service-connection for cause of death are now particularly inextricably intertwined.  Similarly, the resolution of the Veteran's PTSD service-connection claim is also inextricably intertwined with the service-connection for cause of death claim.  The Board finds that the development related to leukemia, diabetes, and PTSD is necessary in light of the Appellant's pending service-connection for cause of death claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where decision on one issue could have "significant impact" upon another, two claims are inextricably intertwined); see also Smith v. Gober, 236 F.3d 1370, 1373 (Fed.Cir.2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together).

In setting forth directives related to leukemia, diabetes, and PTSD, the Board notes that it has the authority to order development and adjudication of the Veteran's claim for service-connection for leukemia, PTSD, and diabetes because the resolution of these claims will directly impact the adjudication of the service-connection for cause of death claim that is within the Board's jurisdiction.  See 38 U.S.C.A. § 5103A (g) (Other assistance not precluded. Nothing in this section shall be construed as precluding the Secretary from providing such other assistance under subsection (a) to a claimant in substantiating a claim as the Secretary considers appropriate.)  As such, these issues are remanded for development and initial RO consideration.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records including any records related to leukemia, PTSD or any other mental health conditions, and diabetes.

2.  Provide the appellant with VCAA notice, noting (1) a statement of the conditions for which the Veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the service-connection for cause of death claim based on both service-connected disorders and conditions not yet service-connected, (3) an explanation of the evidence and information required to substantiate the DIC pursuant to 38 U.S.C.A. § 1151 claim. 

3.  Ask the Appellant to identify any private medical care providers who treated the Veteran for his service connected conditions, leukemia, PTSD, diabetes, UTI, and sepsis.  After securing the necessary release, associate any such identified records with the claims file. 

4.  Notify the Appellant that she may submit lay statements from herself, and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any events that the Appellant contends occurred in service or after service that connect the Veteran's leukemia, diabetes, and PTSD to the Veteran's military service.  The Appellant should be provided an appropriate amount of time to submit this lay evidence.

5.  After completing the above development, forward the complete claims file to an appropriate VA examiners for a comprehensive review of the record and any necessary opinions. 

After reviewing the claims file, including the Appellant's contentions regarding the Veteran's symptoms and the timeline of events, the providers should answer the following to the best of their ability:

(a)  Whether the Veteran's symptomatology and presentation as best as can be reviewed from the record meets the diagnostic criteria for PTSD under the DSM-5; and, (conceding the Veteran's stressor of having experienced fear of hostile military or terrorist activity) ; 

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's psychiatric disorders that can be diagnosed from the record (including PTSD) had their onset in service or are otherwise related to an event, injury or disease incurred in service, including  fear of hostile military or terrorist activity; 

(c)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's leukemia, is in any way related to the Veteran's period of active military service;

(d)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes, is in any way related to the Veteran's period of active military service;

(e)  Whether it is at least as likely as not (50 percent probability or greater) that leukemia, diabetes, PTSD, or any service-connected disability (singly or jointly) caused the Veteran's death; contributed substantially or materially to cause death; or aided or lent assistance to the production of death.  

(f)  Is it at least as likely as not (50 percent probability or greater) that during the period of VA treatment (including November 2012- May 2013) the VA failed to diagnose or treat any medical condition (including sepsis) which caused the Veteran's death, 

(g).  If the VA failed to diagnose or treat any medical condition, is it at least as likely as not (50 percent probability or greater) that given the progression of the Veteran's symptoms, a provider exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment;

(h).  If the VA failed to diagnose or treat any medical condition, is it at least as likely as not (50 percent probability or greater) that the Veteran's death would probably have been avoided if proper diagnosis and treatment had been rendered;

In answering these questions, please specifically address the Appellant's contentions that VA failed to diagnose the Veteran's sepsis in a timely manner based on the information available.  (As a summary, the Appellant contends that symptoms of blood in urine, urinary tract infection, swollen feet/hands, and fever were not timely treated and hastened the Veteran's death from sepsis)  Please also consider and address to the best of your ability the contentions present in a file within VirtualVA labeled as Notice of Disagreement and dated 2/18/2014, and consisting of a series of correspondences, including abstracts of medical literature regarding the need for an autopsy, symptoms of sepsis, and statements from the Veteran's family regarding medical treatment.  

A complete rationale should be provided for any opinion stated, including citation to specific evidence of record and/or medical authority as appropriate.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  After undertaking the development above, including any follow-up notification and/or development that is warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


